DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 08/04/2021, with respect to the rejections of claims 1-5, 8-9, 11-12, 14, 16-20, 23-24, 26-27, and 29 under 35 U.S.C. 103 as being unpatentable over Han et al., (Pub. No.: US 2015/0055577 A1), in view of LV et al., (Pub. No.: US 2016/0029357 A1), and rejections of claims 6-7, 10, 13, 15, 21-22, 25, 28, and 30 under 35 U.S.C. 103 as being unpatentable over Han et al., (Pub. No.: US 2015/0055577 A1), and LV et al., (Pub. No.: US 2016/0029357 A1), in view of Mukherjee, (Pub. No.: US 2019/0349991 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 05/04/2021has been withdrawn.  

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan J. Mutter (Reg. No.: 70,107), on 09/02/2021.

In the Claims
Claim 1.	(Original) A method for wireless communications at a user equipment (UE), comprising:
transmitting a downlink traffic query to a base station based at least in part on an expectation of downlink traffic from the base station over an unlicensed frequency spectrum band and an absence of downlink traffic from the base station over the unlicensed frequency spectrum band for a threshold duration of time;
receiving a downlink traffic indication response from the base station based at least in part on the downlink traffic query; and
monitoring the unlicensed frequency spectrum band based at least in part on the downlink traffic indication response.
Claim 2.	(Original) The method of claim 1, wherein monitoring the unlicensed frequency spectrum band comprises:
identifying, based at least in part on the downlink traffic indication response, a downlink traffic schedule for the UE; and
receiving downlink traffic from the base station according to the downlink traffic schedule.
Claim 3.	(Original) The method of claim 2, wherein the downlink traffic schedule comprises one or more of a downlink traffic state, a downlink traffic window, a downlink traffic duration, a data rate for downlink traffic, a scheduling grant for downlink traffic, or a combination thereof.
Claim 4.	(Original) The method of claim 1, wherein monitoring the unlicensed frequency spectrum band comprises:
transitioning to a sleep mode for a time duration based at least in part on the downlink traffic indication response from the base station; and
transitioning to an active mode upon termination of the time duration to monitor the unlicensed frequency spectrum band.

selecting one or more of a monitoring schedule, a monitoring duration, or a combination thereof, based at least in part on the downlink traffic indication response from the base station.
Claim 6.	(Original) The method of claim 1, further comprising:
performing a listen-before-talk (LBT) procedure on the unlicensed frequency spectrum band before transmitting the downlink traffic query to the base station, wherein the downlink traffic query is transmitted based at least in part on a successful LBT procedure.
Claim 7.	(Original) The method of claim 6, further comprising:
transmitting, based at least in part on a successful LBT procedure, an indication of a shared portion of a channel occupancy time for a channel of the unlicensed frequency spectrum band; and
receiving downlink traffic scheduled by the base station during the shared portion of the channel occupancy time.
Claim 8.	(Previously Presented) The method of claim 1, further comprising:
receiving a configuration signal identifying resources for transmitting the downlink traffic query, wherein the downlink traffic query is transmitted using the resources.
Claim 9.	(Original) The method of claim 1, wherein the downlink traffic query is transmitted in one or more of an autonomous uplink (AUL) transmission, an uplink control channel transmission, an uplink data channel transmission, an uplink reference signal transmission, a random access channel transmission, a scheduling request transmission, a timing adjustment request transmission, a radio resource control (RRC) transmission, a medium access control (MAC) control element (CE) transmission, or a combination thereof.

Claim 11.	(Previously Presented) A method for wireless communications at a base station, comprising:
receiving a downlink traffic query from a user equipment (UE) based at least in part on an expectation of downlink traffic from the base station over an unlicensed frequency spectrum band and an absence of downlink traffic from the base station over the unlicensed frequency spectrum band for a threshold duration of time; and
transmitting a downlink traffic indication response to the UE based at least in part on the downlink traffic query, wherein the downlink traffic indication comprises an indication of a downlink traffic schedule for the UE.
Claim 12.	(Original) The method of claim 11, further comprising:
receiving an indication from the UE of a shared portion of a channel occupancy time for a channel of the unlicensed frequency spectrum band; and
transmitting downlink traffic to the UE during the shared portion of the channel occupancy time.
Claim 13.	(Original) The method of claim 11, further comprising:
performing a listen-before-talk procedure on the unlicensed frequency spectrum band before transmitting the downlink traffic indication response to the UE.
Claim 14.	(Original) The method of claim 11, further comprising:
transmitting a configuration signal identifying resources for transmitting the downlink traffic query, wherein the downlink traffic query is received using resources.
Claim 15.	(Original) The method of claim 11, wherein the downlink traffic query is received over a licensed frequency spectrum band or over a radio access technology 
Claim 16.	(Original) An apparatus for wireless communications at a user equipment (UE), comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory, wherein the instructions are executable by the processor to:
transmit a downlink traffic query to a base station based at least in part on an expectation of downlink traffic from the base station over an unlicensed frequency spectrum band and an absence of downlink traffic from the base station over the unlicensed frequency spectrum band for a threshold duration of time;
receive a downlink traffic indication response from the base station based at least in part on the downlink traffic query; and
monitor the unlicensed frequency spectrum band based at least in part on the downlink traffic indication response.
Claim 17.	(Original) The apparatus of claim 16, wherein the instructions executable by the processor to monitor the unlicensed frequency spectrum band comprise instructions executable by the processor to:
identify, based at least in part on the downlink traffic indication response, a downlink traffic schedule for the UE; and
receive downlink traffic from the base station according to the downlink traffic schedule.
Claim 18.	(Original) The apparatus of claim 17, wherein the downlink traffic schedule comprises one or more of a downlink traffic state, a downlink traffic window, a downlink traffic duration, a data rate for downlink traffic, a scheduling grant for downlink traffic, or a combination thereof.

transition to a sleep mode for a time duration based at least in part on the downlink traffic indication response from the base station; and
transition to an active mode upon termination of the time duration to monitor the unlicensed frequency spectrum band.
Claim 20.	(Original) The apparatus of claim 16, wherein the instructions executable by the processor to monitor the unlicensed frequency spectrum band comprise instructions executable by the processor to:
select one or more of a monitoring schedule, a monitoring duration, or a combination thereof, based at least in part on the downlink traffic indication response from the base station.
Claim 21.	(Original) The apparatus of claim 16, wherein the instructions are further executable by the processor to:
perform a listen-before-talk (LBT) procedure on the unlicensed frequency spectrum band before transmitting the downlink traffic query to the base station, wherein the downlink traffic query is transmitted based at least in part on a successful LBT procedure.
Claim 22.	(Original) The apparatus of claim 21, wherein the instructions are further executable by the processor to:
transmit, based at least in part on a successful LBT procedure, an indication of a shared portion of a channel occupancy time for a channel of the unlicensed frequency spectrum band; and
receive downlink traffic scheduled by the base station during the shared portion of the channel occupancy time.

receive a configuration signal identifying resources for transmitting the downlink traffic query, wherein the downlink traffic query is transmitted using resources.
Claim 24.	(Original) The apparatus of claim 16, wherein the downlink traffic query is transmitted in one or more of an autonomous uplink (AUL) transmission, an uplink control channel transmission, an uplink data channel transmission, an uplink reference signal transmission, a random access channel transmission, a scheduling request transmission, a timing adjustment request transmission, a radio resource control (RRC) transmission, a medium access control (MAC) control element (CE) transmission, or a combination thereof.
Claim 25.	(Original) The apparatus of claim 16, wherein the downlink traffic query is transmitted over a licensed frequency spectrum band or over a radio access technology (RAT) that is different from the unlicensed frequency spectrum band or different from the RAT used for downlink traffic received over the unlicensed frequency spectrum band.
Claim 26.	(Currently Amended) An apparatus for wireless communications at a base station, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory, wherein the instructions are executable by the processor to:
receive a downlink traffic query from a user equipment (UE) based at least in part on an expectation of downlink traffic from the base station over an unlicensed frequency spectrum band and an absence of downlink traffic from the base station over the unlicensed frequency spectrum band for a threshold duration of time; and
transmit a downlink traffic indication response to the UE based at least in part on the downlink traffic query, wherein the downlink traffic indication  comprises an indication of a downlink traffic schedule for the UE.

receive an indication from the UE of a shared portion of a channel occupancy time for a channel of the unlicensed frequency spectrum band; and
transmit downlink traffic to the UE during the shared portion of the channel occupancy time.
Claim 28.	(Original) The apparatus of claim 26, wherein the instructions are further executable by the processor to:
perform a listen-before-talk procedure on the unlicensed frequency spectrum band before transmitting the downlink traffic indication response to the UE.
Claim 29.	(Original) The apparatus of claim 26, wherein the instructions are further executable by the processor to:
transmit a configuration signal identifying resources for transmitting the downlink traffic query, wherein the downlink traffic query is received using resources.
Claim 30.	(Original) The apparatus of claim 26, wherein the downlink traffic query is received over a licensed frequency spectrum band or over a radio access technology (RAT) that is different from the unlicensed frequency spectrum band or different from the RAT used for downlink traffic received over the unlicensed frequency spectrum band.

Allowable Subject Matter
4.	Claims 1-30 are allowed.  The following is an examiner’s statement of reasons for allowance:  Arguments found to be persuasive.  The primary reason for the allowance of the claims is the inclusions of the limitations in claims 11 and 26 which are not found in cited references.  Further, the prior arts on record do not suggest following:
	“transmitting a downlink traffic query to a base station based at least in part on an expectation of downlink traffic from the base station over an unlicensed frequency spectrum band and an absence of downlink traffic from the base station over the unlicensed frequency spectrum band for a threshold duration of time;” as recited in claim 1.  Independent claim 16 includes features similar to those of independent claim 1 and is allowable for similar reasons.
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463